DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.  Claims 1-13 are the subject of this NON-FINAL Office Action.  Claims 14-20 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Invention I (claims 1-13) without traverse in the Reply filed 10/17/2022 is acknowledged.  Thus, claims 14-20 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, and the confusing claim language, cannot determine the metes and bounds of the claimed “printhead” without speculation.
	First, claim 1 states “[a] printhead for additive manufacturing” then proceeds to provide the following structures:
a conductive chamber for receiving the solid print material and extruding the liquid;
an insulative coating on the conductive chamber having an opening therethrough;
a sensor connectively disposed on the conductive chamber through the opening;
a wound heating element around the insulative coating to progressively heat the solid into the liquid between the input and the output, other than at the window; and
an enclosure coating encompassing the insulative coating, the sensor and the wound heating element.

The specification only discloses fused deposition of material, or “FFF.”  Yet a printhead in commonly understood of the AM art as including inkjet nozzles, powder deposition heads, and numerous other types of 3D print heads.  In other words, it is unclear in light of the specification and the prior art what is meant by “printhead.”
	Second, “conductive chamber” is never defined (or mentioned) in the specification; thus a skilled artisan is left to guess what this comprises.  In fact, the specification repeatedly describes an “inner chamber” that is non-heat-conductive (i.e. ceramic or glass) (paras. 0004-07, 0047-50).  Yet, “conductive” can mean conducting anything (e.g. heat, electricity, optical waves, etc.).  At best paragraph 33 seems to state that the nozzle can be metallic, but never equates the nozzle with “conductive chamber for receiving the solid print material and extruding the liquid.”  Thus, in light of the only examples in the specification of “conductive” being heat-conduction, and the only example of a “chamber” being an inner chamber that is non-heat-conductive, it is unclear what this phrase means.
	Third, it is not clear what has the “opening” in “an insulative coating on the conductive chamber having an opening therethrough.”  This run-on clause creates confusion as to the location of the opening.  
	Fourth, “insulative coating” is never recited in the specification; thus it is unclear what material, location, etc., this comprises.
	Fifth, it is unclear the location of the sensor.  Claim 1 states “a sensor connectively disposed on the conductive chamber through the opening.”  As explained above, the location of the opening is not clear; thus the location of the sensor is unclear.  Furthermore, it is unclear if the sensor is located in the opening, or just the “conductive chamber.”
	Sixth, the “wound heating element” is never mentioned or explained in the specification; thus, it is unclear what this comprises.  Further, “other than the window” makes no sense because it lacks antecedent basis in the claims.
	Seventh, the “enclosure coating” is never mentioned or explained in the specification; thus, it is unclear what this comprises.  
	Eighth, “encompassing” is not a recognized transitional phrase with recognized metes and bounds.  The metes and bounds of the following are unclear: “an enclosure coating encompassing the insulative coating, the sensor and the wound heating element.”  Further, the extent of this “encompassing” (e.g. entire nozzle body, only part) is unclear.
	As a summary example, the specification discloses a nozzle 100 comprising the following (Figs. 1-2, annotated):

    PNG
    media_image1.png
    565
    778
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    417
    845
    media_image2.png
    Greyscale

It is unclear whether or which of the claimed components correlate to which elements in these Figures.
	 In sum, claim 1 is so confusing that the Office cannot apply art without conjecture as to the metes and bounds of the “print head.”
	In claim 2, “the window” and “the sidewall” lack antecedent basis in claim 1.
	Claims 5 and 7 describe methods of making the “insulative coating,” which renders the “printhead” claim confusing.  See MPEP § 2173.05(p).
	In claim 13, “hobs” is confusing.  It is never mentioned in the specification.  The common noun meanings are various: “hobgoblin, elf”; “projection at the back or side of a fireplace on which something may be kept warm”; and “a cutting tool used for cutting the teeth of worm wheels or gears.”  It is unclear which of these is meant, much less how any of these meanings fit with “hobs at the proximal end for receiving the solid print material and driving the solid print material to the output.”

Claim Rejection - 35 USC § 112 – Written Description
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention. 
The specification fails to demonstrate possession of “a conductive chamber for receiving the solid print material and extruding the liquid.”  This phrase is never used in the specification.  Furthermore, the specification repeatedly describes non-heat-conductive inner chamber to avoid “currently available nozzles, [which] for the most part, are metallic, and thus conductive, in nature” (para. 0004).  With these “not only is refined control of heating and cooling less available due to the permeation of heat to undesired aspects of the metallic nozzle because of the typically conductive nature of the nozzle, but further refined sensing is difficult if not impossible due to the requirement that any sensors associated with the nozzle be "bolt-on" sensors (so as not to be interfered with because of the conductive nature of the nozzle with which they are associated)” (id.).  
	Accordingly, the known art suffers from two significant issues which impede the ability to improve the FFF printing process. The first of these impediments is the inability to provide refined control of heating and cooling on the printing nozzle or on particular aspects thereof. The second impediment is the prolific use of bolt-on sensors as the sole methodology of sensing the performance of available metallic nozzles, which limits the number of sensors and information sensed, and thereby the feedback, that can be provided via currently used sensors.
	Therefore, the need exists for an apparatus, system, and method for providing an FFF printing nozzle having refined print control and enhanced printing speed, such as based on improved feedback provided by nozzle-based sensors.
SUMMARY
	The disclosed apparatuses, systems and methods provide a nozzle suitable for FFF printing having refined print control and enhanced printing speed by providing, on the inside or outside or on an interstitial substrate layer, of any metallic or non-metallic nozzle of a non-conductive surface suitable to support sensors relevant to the printing process

(paras. 0004-07).  In other words, to solve the above problems, Applicants propose non-heat-conductive chambers.  To this end, the specification discloses embodiments with non-heat-conductive inner chamber (0047-48; Figures -12, for example).  At best paragraph 33 discloses the nozzle can be metallic, but never equates the nozzle to “conductive chamber for receiving the solid print material and extruding the liquid.”  Finally, the specification never discloses anything other than non-heat-conductive chamber; it never discloses any other type of conduction.  Thus, the claims lack written description for “a conductive chamber for receiving the solid print material and extruding the liquid.”
	The specification fails to demonstrate possession of “an enclosure coating encompassing the insulative coating, the sensor and the wound
heating element.”  Neither the phrase “enclosure coating” nor the clause “encompassing the insulative coating, the sensor and the wound heating element” is ever used in the specification.
	The specification fails to demonstrate possession of “hobs at the proximal end for receiving the solid print material and driving the solid print material to the output.”  The term “hobs” is never used in the specification.

Claim Rejection - 35 USC § 112(d) – Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Here, claim 6 recites “wherein the enclosure coating comprises a coating” which fails to further limit “enclosure coating” in claim 1.  An “enclosure coating” self-evidently already comprises a coating.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BRUGGEMAN (WO 2016/102669).
This rejection is presented in the interest of compact prosecution to the extent the claims include embodiments in Figures 1-2.
As to claims 1-4 and 6, BRUGGEMAN teaches a nozzle, comprising: an inner chamber enclosing and in direct contact with printing material terminating in an orifice capable of outputting the printing material (104; Figs. 1-5, 7); an outer shaft about the inner chamber and including the orifice (102; Figs. 1-5, 7); at least one nonconductive substrate associated with at least one of the inner chamber, the outer shaft, and the orifice (“A space 109 between the susceptive element 103 and the sleeve 102 allows reduction of heat transfer from the susceptive element 103 to the sleeve 102.” and “The tubular portion 201 and rims 202 can be manufactured from an insulating temperature shock resistant material such as quartz glass or a ceramic material, having an inner layer of the ferromagnetic and/or low conductive material as described. Alternatively, the tubular portion 201 and rims 202 can be manufactured from the ferromagnetic and/or low conductive material as described” and “Fig. 2c shows a spacing element 108 for spacing apart two susceptive elements 103 in the sleeve 102. The spacing element has an annular shape and can be manufactured from the same material as the sleeve 102” and “The sleeve 102 is made of a thermally insulating and heat shock resistant material. Preferably quartz glass is used. Possible alternatives include ceramic material.”; pgs. 7-8, 10 and Figs. 1, 7); and at least one sensor upon the nonconductive substrate and capable of sensing at least one aspect of printing from the orifice that affects a flow rate of the printing material during the printing (“Fig. 7a shows an arrangement of susceptive elements 103 having two spacing elements 108 interposed between the elements 103 and sensing elements 701 . The sensing element comprises a temperature sensor 702. All elements are normally arranged in a sleeve 102, which is not shown in fig. 6a.”; Fig. 7, pg. 10).  BRUGGEMAN teaches wherein the inner chamber forms the nonconductive substrate (pgs. 7-8, 10).  BRUGGEMAN teaches the outer shaft forms the nonconductive substrate (pgs. 7-8, 10). 
As to claims 1, 4 and 8-11, BRUGGEMAN also teaches “In a further embodiment according to the invention, the spacing element comprises a temperature sensor. The temperature sensor allows the use of a control circuit to control a temperature of a susceptive element preceding or succeeding the spacing element in the feeding direction of the thermoplastic filament” (pg. 3).  BRUGGEMAN also teaches sensing elements 701 and temperature sensor 702/811, and RTD/PT100 sensor (pg. 10; Figs. 7-8).	 
As to claims 2-3, BRUGGEMAN teaches wherein the nonconductive substrate comprises a dielectric substrate (ceramic or glass; pgs. 7-8, 10).
As to claims 2-3, BRUGGEMAN teaches wherein dielectric substrate comprises one of glass and ceramic (pgs. 7-8, 10).
BRUGGEMAN also teaches wherein the nonconductive substrate comprises a sheath (pgs. 7-8, 10 and Figs. 1-5, 7).

Claims 1-8 and 10-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by VAN DER ZALM (US 2017/0361501, effective filing 06/21/2016).
This rejection is presented in the interest of compact prosecution to the extent the claims include embodiments in Figures 1-2.
	As to claims 1-4 and 6, VAN DER ZALM teaches a nozzle, comprising: an inner chamber enclosing and in direct contact with printing material terminating in an orifice capable of outputting the printing material (8; Fig. 1); an outer shaft about the inner chamber and including the orifice (2 or 10; Fig. 1); at least one nonconductive substrate associated with at least one of the inner chamber, the outer shaft, and the orifice (paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055); and at least one sensor upon the nonconductive substrate and capable of sensing at least one aspect of printing from the orifice that affects a flow rate of the printing material during the printing (20, 16; paras. 0004, 0006, 0020, 0033, 0034, 0039, 0056, 0057, 0060, 0061).  VAN DER ZALM teaches wherein the inner chamber forms the nonconductive substrate (paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055).  VAN DER ZALM teaches wherein the outer shaft forms the nonconductive substrate (paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055). 
As to claims 1, 4 and 8 and 10-11, VAN DER ZALM also teaches “as improved interfacing between one or more sensors and/or actuators and the nozzle for measurement and control of printing parameters, e.g. nozzle temperature, nozzle position and the like” (para. 0006).  VAN DER ZALM also teaches sensing elements 16, 24 for light and temperature sensing (paras. 0033-39; Fig. 1).	 
	As to claims 2-3, VAN DER ZALM teaches wherein the nonconductive substrate comprises a dielectric substrate (ceramic or glass; paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055).
	As to claims 2-3, VAN DER ZALM teaches wherein dielectric substrate comprises one of glass and ceramic (paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055).
	VAN DER ZALM teaches wherein the nonconductive substrate comprises a sheath (paras. 0002, 0013, 0015, 0024, 0027, 0031, 0032, 0036, 0041, 0043, 0047, 0053, 0055).
	As to claims 5 and 7, VAN DER ZALM teaches wherein the applied coating comprises one of a vacuum deposition, CVD, PVD, and a sputtered applied coating (para. 0022, 0032, 0047).  Vacuum deposition, CVD, PVD, and a sputtered applied coating encompass any coating species; thus VAN DER ZALM teaching deposit coating means a skilled artisan would understand any “depositing”/deposition species as in claims 5 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over BRUGGEMAN or VAN DER ZALM in view of Vac Aero, Vacuum Deposition Processes, August 10, 2015 by Dan Herring.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar ceramic application techniques to the ceramic parts of BRUGGEMAN or VAN DER ZALM with a reasonable expectation of success.
As to claim 1, BRUGGEMAN teach the elements of these claims as explained above.
	BRUGGEMAN does not explicitly teach the insulative coating comprises one of a vacuum deposition, CVD, PVD, and a sputtered applied coating.
However, the prior art demonstrates that such ceramic application techniques were familiar in the art.  Vac Aero teaches 
Vacuum deposition is a generic term used to describe a type of surface engineering treatment used to deposit layers of material onto a substrate. The types of coatings include metals (e.g., cadmium, chromium, copper, nickel, titanium) and nonmetals (e.g., ceramic matrix composites of carbon/carbon, carbon/silicon carbide, etc.), deposited in thin layers (i.e. atom by atom or molecule by molecule) on the surface (Fig. 1).

Vapor deposition technologies include processes that put materials into a vapor state via condensation, chemical reaction, or conversion. When the vapor phase is produced by condensation from a liquid or solid source, the process is called physical vapor deposition (PVD). When produced from a chemical reaction, the process is known as chemical vapor deposition (CVD).

These processes are typically conducted in a vacuum environment with or without the use of plasma (i.e., ionized gas from which particles can be extracted), which adds kinetic energy to the surface (rather than thermal energy) and allows for reduced processing temperature. The vacuum environment has the following advantages:

Reducing the particle density so that the mean free path for collision is long
Reducing the particle density of undesirable atoms and molecules (contaminants)
Providing a low pressure plasma environment
Providing a means for controlling gas and vapor composition
Providing a means for mass flow control into the processing chamber.
Vapor deposition processes add energy and material onto the surface only, keeping the bulk of the object relatively cool and unchanged. As a result, surface properties are modified typically without significant changes to the underlying microstructure of the substrate.

Physical Vapor Deposition

Physical vapor deposition (Fig. 2) is a thin film method in which a coating is deposited over the entire object rather than in certain areas. All reactive PVD hard coating processes combine:

A method for depositing the metal
An active gas such as nitrogen, oxygen, or methane
Plasma bombardment of the substrate to ensure a dense, hard coating
The primary PVD methods are ion plating, ion implantation, sputtering, and laser surface alloying. The production of metals and plasma differs in each of these methods. The gasified material condenses on the substrate material to create the desired layer. As such, there are no chemical reactions that take place in the process.

[ . . . ]
Sputtering and Sputter Deposition

Sputtering is an etching process that alters the physical properties of a surface. In this process, a gas plasma discharge is set up between two electrodes: a cathode plating material and an anode substrate. The deposits are thin, ranging from 0.00005 – 0.01 mm. Chromium, titanium, aluminum, copper, molybdenum, tungsten, gold, and silver are typical deposits.

Sputter-deposited films are used routinely in decorative applications such as watchbands, eyeglasses, and jewelry. The electronics industry relies on heavily sputtered coatings and films (e.g., thin film wiring on chips and recording heads as well as magnetic and magneto-optic recording media). Companies also use sputter deposition to produce reflective films for large pieces of architectural glass and decorative films for plastic used in the automotive industry. The food packaging industry uses sputtering to produce thin plastic films for packaging. Compared to other deposition processes, sputter deposition is relatively inexpensive.

[ . . . ]
Chemical Vapor Deposition

In CVD processes, a chemical reactant gas mixture comes in contact with the substrate and is then deposited into it. The coating is delivered by what is known in the technology as a precursor which when heated creates a reactive vapor. The form of the precursor can be a gas, liquid, or solid form. Gases are fed to the chamber under normal pressures and temperatures while solids and liquids require high temperatures and/or low pressures.

The process of decomposition can be assisted or accelerated via the use of heat, plasma, or other processes. Chemical vapor deposition includes sputtering, ion plating, plasma-enhanced CVD, low-pressure CVD, laser-enhanced CVD, active reactive evaporation, ion beam, laser evaporation, and other variations. These processes generally differ in the means by which chemical reactions are initiated and are typically classified by operating pressure.

Ultrahigh vacuum typically below 10−6 Pa (~10−8 Torr)
Low-pressure at sub-atmospheric pressures. (Note: reduced pressures tend to reduce unwanted gas-phase reactions and improve film uniformity)
Atmospheric pressure
Once in the chamber, energy is applied to the substrate to facilitate the coatings reaction with the carrier gas. The basic steps in the CVD processes are:

Formation of the reactive gas mixture
Mass transport of the reactant gas through a boundary layer to the substrate
Adsorption of the reactants on the substrate
Reaction of the adsorbents to form the deposit
Pretreatment of the substrate involves mechanical and/or chemical cleaning (e.g., ultrasonic cleaning and/or vapor degreasing) followed in some instances by vapor honing (to improve adhesion). In addition, the deposition reactor chamber must be clean, leak-tight, and free of dust and moisture.

CVD is used for corrosion and wear resistance and applied to materials to obtain specific properties that are difficult to obtain with other processes. The most commonly used metals in CVD coatings are nickel, tungsten, chromium, and titanium carbide.

The majority of applications are in electronics optical, opto-electrical, photovoltaic, and chemical industries. CVD is used to deposit coatings and to form foils, powders, composite materials, free-standing bodies, spherical particles, filaments, and whiskers.

[ . . . ]
Summary

Vacuum deposition methods such as PVD and CVD processes represent an important set of applications for vacuum technology. While often associated with niche markets, the technology has been found to enhance performance in a surprising number of applications and as such needs to be better understood by the heat treating community.

(pgs. 1-5).  In other words, a skilled artisan would have been well-aware of well-known options to apply ceramics to surfaces of nozzles as suggested by BRUGGEMAN or VAN DER ZALM.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar ceramic application techniques to the ceramic nozzles of the prior art to yield predictable ceramic parts with a reasonable expectation of success.

Obvious-Type Double Patenting Note
Due to the confusing claim scope, the Office cannot apply conflicting claims without conjecture.  However, the following US applications claim seemingly similar subject matter to the instant claims: 16/933816; 17/393915; 16/322650.

Prior Art
	The following prior art is also pertinent to ceramic extrusion or printing nozzles: US 20180200955; US 20170151704; US 20180027615; US 20200238621; US 20170100888; US 20160257068; US 20200324469; US 20140044822; US 20040217186; CN 103395973 A; US 20170252827.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743